Lore, C. J.:
—The Court have considered this demurrer. In *576the third count the plaintiff alleges that the car was moving, but the declaration fails to allege that that was the cause of the injury to the plaintiff. It is a general averment that the defendant company was moving the car negligently and carelessly. Therefore it comes within the ruling in the case of King vs. The Wilmington and New Castle Electric Railway. We sustain the demurrer to the first and third counts. Plaintiff’s counsel admits that the second and fourth counts are bad. Therefore the demurrer is sustained as to all of the four counts.
Demurrer sustained.